DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 09MAR2022 has NOT been entered. No new matter would have been entered. Applicant’s amendments, if entered, would have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 10DEC2021. Applicant's arguments filed 09MAR2022 have been considered but they are not persuasive.
Regarding the arguments, HARRIS teaches the dire environmental costs of incomplete oil/water separations, where water is released into the sea (C1/L13-15,19-21). HARRIS further teaches the difficulty in separating oil from water by gravity alone, which requires multiple separation steps (C2/L30-37). FOLKVANG teaches multiple fluid separations are necessary to clean oil from water, before the water is discharged into the sea (par. [0002-0003]). Pollution is a major concern in oil production at sea and great efforts have been made to produce oil at greater efficiencies at a lower environmental cost (par. [0005]). FOLKVANG teaches a highly efficient separator using floatation (par. [0013,0016]). ORLOWSKI teaches separation of recycled water at the separation vessel (Fig. 2 #D). Thus it is obvious to one having ordinary skill in the art to clean recycled water by using floatation techniques to improve oil/water separations.

Regarding the transportable subsea production unit, the method claim is lacking in structure, which does not require the tank to be at the seabed. The Applicant may further amend the claim to e.g. include the frame structure at the seabed to further differentiate from the storage tank of HARRIS.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The amendment is not entered due to further search and/or consideration required beyond the allotted time for After Final Consideration Pilot.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777